Citation Nr: 0624278	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-39 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance of another person 
or at the housebound rate..


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945 and from September 1950 to January 1951.  This 
case comes to the Board of Veterans' Appeals (Board) from an 
April 2004 rating decision in which the RO denied entitlement 
to special monthly compensation by reason of being in need of 
regular aid and attendance of another person or on account of 
being housebound as a result of his service-connected 
conversion disorder, rated as 100 percent disabling.

The veteran claimed service connection for seizures in his 
May 2004 written statement.  This claim is referred to the RO 
for appropriate action.


REMAND

VA is required to notify the veteran of: 1) the information 
and evidence that is needed to substantiate and complete his 
claim; 2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) request or tell the claimant to 
provide any evidence in his possession that pertains to his 
claim.  38 C.F.R. § 3.159.  The veteran has not been provided 
a notice letter specifically addressing the fourth element, 
this should be done.

VA has a duty to assist veterans in obtaining evidence needed 
to substantiate a claim.  Here, the RO did not obtain all VA 
treatment records indicated by the veteran.  In the veteran's 
initial claim for special monthly compensation as well as 
subsequent written statements, he references treatment at Bay 
Pines VA Medical Center.  Only one page has been submitted by 
Bay Pines VA Medical Center which states the reasons for 
current treatment.  The veteran claims to have been receiving 
treatment from this medical facility since 1992.  As a 
result, there should be more treatment records available and 
a more thorough attempt to obtain those records must be done 
in accordance with VA's duty to assist the veteran.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1. Send the veteran a VCAA notice letter 
discussing what information and evidence 
not of record is necessary to substantiate 
his claim, what information and evidence 
VA will seek to provide, what information 
and evidence he is expected to provide, 
and invite him to submit all pertinent 
evidence in his possession pertaining to 
his claim.

2. With any needed assistance from the 
veteran, request the veteran's full VA 
treatment records from the Bay Pines VA 
Medical Center since 2003.  If no records 
are available, provide written 
confirmation of the request and response.

3. Thereafter, re-adjudicate the claim on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
which discusses all pertinent regulations 
and summarizes the evidence.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action be handled 
in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

